Case 1:19-cv-00784-WMS Documenté Fil
United States District Court led O7/15/19 Page 1 of 2

Western District of New York

‘Allstate Insurance Company
AFFIDAVIT OF SERVICE

Plaintiff, Civil Action No. 19-cv-784

Date Filed 6/14/2019
-against-

Erie and Niagara Insurance Association and Joel Cancilla

Defendants.

 

State of New York )
Ss:
County of Albany )

Mary M. Bonville, being duly sworn, deposes and says:

Deponent is over the age of eighteen and is a resident of New York State and is not a party to this action. That
on July 8, 2019 at approximately 12:25 PM deponent served the following specific papers: Summons in a Civil
Action and Complaint, F.R.C.P. 7.1(a) Disclosure Statement, Civil Cover Sheet, that the party served was Erie
and Niagara Insurance Association, one of the defendants in this action, by personally serving one copy of the
aforesaid papers at the office of the New York State Department of Financial Services located at One Commerce
Plaza, 20th Floor, in the City of Albany, New York by delivering to and leaving the papers with Bradley Rice,
Esq., a white male with receding brown hair, being approximately 58 years of age; height of 6'2”, weight of 160
lbs., being an authorized person in the New York State Department of Financial Services and empowered to
receive such service. That at the time of making such service, deponent paid the fee prescribed by Law in the

amount of $40.00.

Mary M. Bonville

 

¢—

Swory to before oe day of July, 2019
Ruth A. Dennehey U
Notary Public — State of New York

Qualified in Albany County

Registration No. 01DE4729775
Commission Expires: 11-30-2022
Case 1:19-cv-00784-WMS Document 6 Filed 07/15/19 Page 2 of 2

NEWYORK | Department of

STATE OF

opportunity. | Financial Services

ANDREW M. CUOMO LINDA A. LACEWELL
Governor Superintendent

STATE OF NEW YORK

, 19-cv-784
ALLSTATE INSURANCE COMPANY Plaintiffs)

against

Defendant(s)
Erie and Niagara Insurance Association

RE :Erie and Niagara Insurance Association formerly known as_ Erie and Niagara County Farmers Insurance
Association

Attorney for Plaintiff(s) and Defendant(s) please take notice as follows:

Attorney for Plaintiff(s) is hereby advised of acknowledgement of service upon this Department Summons
and Complaint in the above entitled action on July 08, 2019 at New York, New York. The $ 40.00 fee is also
acknowledged. ,

Original to Attorney for Plaintiff(s):

RIVKIN RADLER LLP

926 RXR PLAZA

UNIONDALE, New York 11556-0926
Persuant to the requirement of section 1212 of the Insurance Law, Defendant(s) is hereby notified of
service as effected above. A copy of the paper is enclosed.

Duplicate to Defendant:

Gordon P Assad

Erie and Niagara Insurance Association
8800 Sheridan Drive PO Box 9062
Williamsville; New York 14231

e—f—~

Ellen R Buxbaum
Special Deputy Superintendent
Dated Albany, New York, July 09, 2019

619686
